DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Claims Status
Claims 1, 4-5, 15-20, and 24-25 have been cancelled. 
Claims 2-3, 7-14, 21-23, and 26-31 are pending and allowed. 

Response to Arguments/Amendment
	Applicant’s arguments, made with respect to the rejections of claims 10-11 and 14 under 35 USC 112(b), have been fully considered in view of the amendments filed 4/16/2021. The amendments are effective to overcome the previous rejection. 

	Applicant’s arguments, made with respect to the rejections under 35 USC 103, have been fully considered in view of the amendments filed 4/16/2021. The amendments are effective to place the Reasons for Allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Yee on July 26, 2021. The application is amended as follows:

In the Claims
Please amend the preamble of claim 27 as follows:
27. Currently Amended) A non-transitory computer readable storage medium having stored thereon program code executable by a computer system, the program code causing the computer system to:









Reasons for Allowance
Claims 2-3, 7-14, 21-23, and 26-31 are allowed. Independent claims 7, 21, and 27 each recite a similar combination of limitations that are not rendered obvious over the prior art. 
The most relevant prior art of record includes Fleischman and Bowers. Fleischman discloses purchasing a device, such as from a carrier, and directing the user to an activation service (0097-0098). In the other hand, Bowers discloses performing a baseline check periodically as well as an integrity check, so as to determine whether a device is compromised (0072, 0076-0077). 
Taken alone or in combination, Fleischman and Bowers do not disclose provisioning requests, accessing mappings, and sending provisioning responses. As amended, claim 1 recites responses that send the first provisioning measure and sending the second provisioning measure, where "the second provisioning measure is for provisioning the device after the first provisioning measure is used to provision the device." Although Bowers may perform baseline/integrity checks at different times and or periodically, the baseline/integrity check results are never stored such that they are subsequently utilized in re-provisioning the device. As written, the independent claims require storing second mapping of the device identifier to the second provisioning measure. Responsive to a third request, this second mapping is accessed such that a second response identifying a second provisioning measure that is configured to cause the second previsioning measure to then re-provision the device. Bowers merely performs integrity checks against baseline values, the baseline representing information from a scan of the device at a prior time rather than any actual provisioning measure that is used after a first provisioning measure to re-provision the device. This is because the values/indicators of the results of the various checks are merely indications, rather than provisioning measures themselves. While a provision measure may be used resultantly, the baseline and integrity checks are not tantamount to first, second, etc. provisioning measures. 
as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PTO form 892-U discusses Softwatch – a service that delivers real-time application usage reporting for license optimization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619